TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED JANUARY 10, 2014



                                       NO. 03-11-00480-CV


                   Parkview Nursing and Rehabilitation Center, Appellant

                                                  v.

                 Texas Department of Aging and Disability Services, Appellee




          APPEAL FROM 200TH DISTRICT COURT OF TRAVIS COUNTY
        BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND ROSE
               AFFIRMED -- OPINION BY JUSTICE PEMBERTON




This is an appeal from the judgment signed by the district court on June 24, 2011. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the court’s judgment.     Therefore, the Court affirms the district court’s judgment.         The

appellant shall pay all costs relating to this appeal, both in this Court and the court below.